Order filed July 23, 2019




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00049-CV
                                     ____________

                  PARKWAY CHEVROLET, INC., Appellant

                                           V.

   PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY AND
                 KRISTEN DUCHARME, Appellees


                     On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-51182

                                     ORDER

      Appellant’s brief was originally due April 12, 2019. On May 7, 2019, this
court issued an order requiring appellant to file a brief on or before May 22, 2019.
On May 28, 2019, appellant filed a motion to extend time to file the brief in which
counsel averred that the clerk’s record was insufficient. In requesting additional time
in which to file its brief appellant averred that it would request a supplemental clerk’s
record to be filed with this court. This court extended the due date for appellant’s
brief an additional 30 days to June 28, 2019. No brief, supplemental clerk’s record,
or motion for extension of time has been filed.

      Unless appellant files a brief with this court on or before August 7, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM